 

Exhibit 10.4

WARRANT TO PURCHASE COMMON STOCK

 THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT TO PURCHASE COMMON STOCK

Number of Shares:

Up to 2,200,000 shares (subject to adjustment)

Warrant Price:

$0.44  per share

Issuance Date:

November 5, 2004

Expiration Date:

November 5, 2007

 

THIS WARRANT CERTIFIES THAT for value received, Monarch Pointe Fund, Ltd., or
its registered assigns (hereinafter called the “Holder”) is entitled to purchase
from Spescom Software Inc. (hereinafter called the “Company”), the above
referenced number of fully paid and nonassessable shares (the “Shares”) of
common stock (the “Common Stock”), of Company, at the Warrant Price per Share
referenced above; the number of shares purchasable upon exercise of this Warrant
referenced above being subject to adjustment from time to time as described
herein. This Warrant is issued in connection with that certain Subscription
Agreement dated as of November 5, 2004, by and between the Company and Holder
(the “Subscription Agreement”). The exercise of this Warrant shall be subject to
the provisions, limitations and restrictions contained herein.


1.     TERM AND EXERCISE.


1.1  TERM.  THIS WARRANT IS EXERCISABLE IN WHOLE OR IN PART (BUT NOT AS TO ANY
FRACTIONAL SHARE OF COMMON STOCK), AT ANY TIME AND FROM TIME TO TIME AFTER THE
DATE HEREOF PRIOR TO 6:00 P.M. ON THE EXPIRATION DATE SET FORTH ABOVE.


1.2  WARRANT PRICE.  THE WARRANT SHALL BE EXERCISABLE AT THE WARRANT PRICE
DESCRIBED ABOVE.


1.3  MAXIMUM NUMBER  OF SHARES.  THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK
EXERCISABLE PURSUANT TO THIS WARRANT IS 2,200,000 SHARES.  HOWEVER,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE HOLDER BE
PERMITTED TO EXERCISE THIS WARRANT FOR A NUMBER OF SHARES GREATER THAN THE
NUMBER THAT WOULD CAUSE THE AGGREGATE BENEFICIAL OWNERSHIP OF THE COMPANY’S
COMMON STOCK (CALCULATED PURSUANT TO RULE 13D-3 OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED) OF THE HOLDER AND ALL PERSONS AFFILIATED WITH THE HOLDER TO
EQUAL 9.99% OF THE COMPANY’S COMMON STOCK THEN OUTSTANDING.


1.4  PROCEDURE FOR EXERCISE OF WARRANT.  HOLDER MAY EXERCISE THIS WARRANT BY
DELIVERING THE FOLLOWING TO THE PRINCIPAL OFFICE OF THE COMPANY IN ACCORDANCE
WITH SECTION 5.1 HEREOF: (I) A DULY EXECUTED NOTICE OF EXERCISE IN SUBSTANTIALLY
THE FORM ATTACHED AS SCHEDULE A, (II) PAYMENT OF THE WARRANT PRICE THEN IN
EFFECT FOR EACH OF THE SHARES BEING PURCHASED, AS DESIGNATED IN THE NOTICE OF
EXERCISE, AND (III) THIS WARRANT.  PAYMENT OF THE WARRANT PRICE MAY BE IN CASH,
CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY, OR WIRE
TRANSFER OF FUNDS TO THE COMPANY’S ACCOUNT (OR ANY COMBINATION OF ANY OF THE
FOREGOING) IN THE AMOUNT OF THE WARRANT PRICE FOR EACH SHARE BEING PURCHASED.


1.5  DELIVERY OF CERTIFICATE AND NEW WARRANT.  IN THE EVENT OF ANY EXERCISE OF
THE RIGHTS REPRESENTED BY THIS WARRANT, A CERTIFICATE OR CERTIFICATES FOR THE
SHARES OF COMMON STOCK SO PURCHASED, REGISTERED IN THE NAME OF THE HOLDER OR
SUCH OTHER NAME OR NAMES AS MAY BE DESIGNATED BY THE HOLDER, TOGETHER WITH ANY
OTHER SECURITIES OR OTHER PROPERTY WHICH THE HOLDER IS ENTITLED TO RECEIVE UPON
EXERCISE OF THIS WARRANT, SHALL BE DELIVERED TO THE HOLDER HEREOF, AT THE
COMPANY’S EXPENSE, WITHIN A REASONABLE TIME, NOT EXCEEDING FIFTEEN (15) CALENDAR
DAYS, AFTER THE RIGHTS REPRESENTED BY THIS WARRANT SHALL HAVE BEEN SO EXERCISED;
AND, UNLESS THIS WARRANT HAS EXPIRED, A NEW WARRANT REPRESENTING THE NUMBER OF
SHARES (EXCEPT A REMAINING FRACTIONAL SHARE), IF ANY, WITH RESPECT TO WHICH THIS
WARRANT SHALL NOT THEN HAVE BEEN EXERCISED SHALL ALSO BE ISSUED TO THE HOLDER
HEREOF WITHIN SUCH TIME.  THE PERSON IN WHOSE NAME ANY CERTIFICATE FOR SHARES OF
COMMON STOCK IS ISSUED UPON EXERCISE OF THIS WARRANT SHALL FOR ALL PURPOSES BE
DEEMED TO HAVE BECOME THE HOLDER OF RECORD OF SUCH SHARES ON THE DATE ON WHICH
THE WARRANT WAS SURRENDERED AND PAYMENT OF THE WARRANT PRICE WAS RECEIVED BY THE
COMPANY, IRRESPECTIVE OF THE DATE OF DELIVERY OF SUCH CERTIFICATE, EXCEPT THAT,
IF THE DATE OF SUCH SURRENDER AND PAYMENT IS ON A DATE WHEN THE STOCK TRANSFER
BOOKS OF THE COMPANY ARE CLOSED, SUCH PERSON SHALL BE DEEMED TO HAVE BECOME THE
HOLDER OF SUCH SHARES AT THE CLOSE OF BUSINESS ON THE NEXT SUCCEEDING DATE ON
WHICH THE STOCK TRANSFER BOOKS ARE OPEN.


1.6  RESTRICTIVE LEGEND.  EACH CERTIFICATE FOR SHARES SHALL BEAR A RESTRICTIVE
LEGEND IN SUBSTANTIALLY THE FORM AS FOLLOWS, TOGETHER WITH ANY ADDITIONAL LEGEND
REQUIRED BY (I) ANY APPLICABLE STATE SECURITIES LAWS AND (II) ANY SECURITIES
EXCHANGE UPON WHICH SUCH SHARES MAY, AT THE TIME OF SUCH EXERCISE, BE LISTED:

The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred (“transferred”) in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

1

--------------------------------------------------------------------------------


Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel for the Holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.


1.7  FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE ISSUABLE UPON EXERCISE OR
CONVERSION OF THE WARRANT.  IN THE EVENT OF A FRACTIONAL INTEREST, THE NUMBER OF
SHARES TO BE ISSUED SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE SHARE.


2.     REPRESENTATIONS, WARRANTIES AND COVENANTS.


2.1  REPRESENTATIONS AND WARRANTIES.


(A)   THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION AND HAS ALL NECESSARY
POWER AND AUTHORITY TO PERFORM ITS OBLIGATIONS UNDER THIS WARRANT;


(B)   THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS WARRANT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTIONS ON THE PART OF THE COMPANY AND CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH ITS TERMS; AND


(C)   THIS WARRANT DOES NOT VIOLATE AND IS NOT IN CONFLICT WITH ANY OF THE
PROVISIONS OF THE COMPANY’S ARTICLES OF INCORPORATION OR CERTIFICATE OF
DETERMINATION, BYLAWS AND ANY RESOLUTIONS OF THE COMPANY’S BOARD OF DIRECTORS OR
STOCKHOLDERS, OR ANY AGREEMENT OF THE COMPANY, AND NO EVENT HAS OCCURRED AND NO
CONDITION OR CIRCUMSTANCE EXISTS THAT MIGHT (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME) CONSTITUTE OR RESULT DIRECTLY OR INDIRECTLY IN SUCH A VIOLATION OR
CONFLICT.


2.2  ISSUANCE OF SHARES.  THE COMPANY COVENANTS AND AGREES THAT ALL SHARES OF
COMMON STOCK THAT MAY BE ISSUED UPON THE EXERCISE OF THE RIGHTS REPRESENTED BY
THIS WARRANT WILL, UPON ISSUANCE, BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE
ISSUE THEREOF.  THE COMPANY FURTHER COVENANTS AND AGREES THAT IT WILL PAY WHEN
DUE AND PAYABLE ANY AND ALL FEDERAL AND STATE TAXES WHICH MAY BE PAYABLE IN
RESPECT OF THE ISSUE OF THIS WARRANT OR ANY COMMON STOCK OR CERTIFICATES
THEREFOR ISSUABLE UPON THE EXERCISE OF THIS WARRANT.  THE COMPANY FURTHER
COVENANTS AND AGREES THAT THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND
RESERVED, FREE FROM PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF SHARES OF COMMON
STOCK TO PROVIDE FOR THE EXERCISE IN FULL OF THE RIGHTS REPRESENTED BY THIS
WARRANT.  IF AT ANY TIME THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF COMMON
STOCK OF THE COMPANY SHALL NOT BE SUFFICIENT TO EFFECT THE EXERCISE OF THE
WARRANT IN FULL, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 1.3 HERETO,
THEN THE COMPANY WILL TAKE ALL SUCH CORPORATE ACTION AS MAY, IN THE OPINION OF
COUNSEL TO THE COMPANY, BE NECESSARY OR ADVISABLE TO INCREASE THE NUMBER OF ITS
AUTHORIZED SHARES OF COMMON STOCK AS SHALL BE SUFFICIENT TO PERMIT THE EXERCISE
OF THE WARRANT IN FULL, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 1.3
HERETO, INCLUDING WITHOUT LIMITATION, USING ITS BEST EFFORTS TO OBTAIN ANY
NECESSARY STOCKHOLDER APPROVAL OF SUCH INCREASE.  THE COMPANY FURTHER COVENANTS
AND AGREES THAT IF ANY SHARES OF CAPITAL STOCK TO BE RESERVED FOR THE PURPOSE OF
THE ISSUANCE OF SHARES UPON THE EXERCISE OF THIS WARRANT REQUIRE REGISTRATION
WITH OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY UNDER ANY FEDERAL OR STATE LAW
BEFORE SUCH SHARES MAY BE VALIDLY ISSUED OR DELIVERED UPON EXERCISE, THEN THE
COMPANY WILL IN GOOD FAITH AND AS EXPEDITIOUSLY AS POSSIBLE ENDEAVOR TO SECURE
SUCH REGISTRATION OR APPROVAL, AS THE CASE MAY BE.  IF AND SO LONG AS THE COMMON
STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT IS LISTED ON ANY NATIONAL
SECURITIES EXCHANGE OR THE NASDAQ STOCK MARKET, THE COMPANY WILL, IF PERMITTED
BY THE RULES OF SUCH EXCHANGE OR MARKET, LIST AND KEEP LISTED ON SUCH EXCHANGE
OR MARKET, UPON OFFICIAL NOTICE OF ISSUANCE, ALL SHARES OF SUCH COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT.


3.     OTHER ADJUSTMENTS.


3.1  SUBDIVISION OR COMBINATION OF SHARES.  IN CASE THE COMPANY SHALL AT ANY
TIME SUBDIVIDE ITS OUTSTANDING COMMON STOCK INTO A GREATER NUMBER OF SHARES, THE
WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION SHALL BE
PROPORTIONATELY REDUCED, AND THE NUMBER OF SHARES SUBJECT TO THIS WARRANT SHALL
BE PROPORTIONATELY INCREASED, AND CONVERSELY, IN CASE THE OUTSTANDING COMMON
STOCK OF THE COMPANY SHALL BE COMBINED INTO A SMALLER NUMBER OF SHARES, THE
WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION SHALL BE
PROPORTIONATELY INCREASED, AND THE NUMBER OF SHARES SUBJECT TO THIS WARRANT
SHALL BE PROPORTIONATELY DECREASED.


3.2  DIVIDENDS IN COMMON STOCK, OTHER STOCK OR PROPERTY.  IF AT ANY TIME OR FROM
TIME TO TIME THE HOLDERS OF COMMON STOCK (OR ANY SHARES OF STOCK OR OTHER
SECURITIES AT THE TIME RECEIVABLE UPON THE EXERCISE OF THIS WARRANT) SHALL HAVE
RECEIVED OR BECOME ENTITLED TO RECEIVE, WITHOUT PAYMENT THEREFOR:


(A)   COMMON STOCK, OPTIONS OR ANY SHARES OR OTHER SECURITIES WHICH ARE AT ANY
TIME DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK,
OR ANY RIGHTS OR OPTIONS TO SUBSCRIBE FOR, PURCHASE OR OTHERWISE ACQUIRE ANY OF
THE FOREGOING BY WAY OF DIVIDEND OR OTHER DISTRIBUTION;


(B)   ANY CASH PAID OR PAYABLE OTHERWISE THAN AS A REGULAR CASH DIVIDEND; OR


(C)   COMMON STOCK OR ADDITIONAL SHARES OR OTHER SECURITIES OR PROPERTY
(INCLUDING CASH) BY WAY OF SPIN-OFF, SPLIT-UP, RECLASSIFICATION, COMBINATION OF
SHARES OR SIMILAR CORPORATE REARRANGEMENT (OTHER THAN COMMON STOCK ISSUED AS A
STOCK SPLIT OR ADJUSTMENTS IN RESPECT OF WHICH SHALL BE COVERED BY THE TERMS OF
SECTION 3.1 ABOVE) AND ADDITIONAL SHARES, OTHER SECURITIES OR PROPERTY ISSUED IN
CONNECTION WITH A CHANGE (AS DEFINED BELOW) (WHICH SHALL BE COVERED BY THE TERMS
OF SECTION 3.4 BELOW), THEN AND IN EACH SUCH CASE, THE HOLDER HEREOF SHALL, UPON
THE EXERCISE OF THIS WARRANT, BE ENTITLED TO RECEIVE, IN ADDITION TO THE NUMBER
OF SHARES OF COMMON STOCK RECEIVABLE THEREUPON, AND WITHOUT PAYMENT OF ANY
ADDITIONAL CONSIDERATION THEREFOR, THE AMOUNT OF STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH IN THE CASES REFERRED TO IN CLAUSE (B) ABOVE AND THIS
CLAUSE (C)) WHICH SUCH HOLDER WOULD HOLD ON THE DATE OF SUCH EXERCISE HAD SUCH
HOLDER BEEN THE HOLDER OF RECORD OF SUCH COMMON STOCK AS OF THE DATE ON WHICH
HOLDERS OF COMMON STOCK RECEIVED OR BECAME ENTITLED TO RECEIVE SUCH SHARES OR
ALL OTHER ADDITIONAL STOCK AND OTHER SECURITIES AND PROPERTY.


3.3  REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE.  IF ANY
RECAPITALIZATION, RECLASSIFICATION OR REORGANIZATION OF THE SHARE CAPITAL OF THE
COMPANY, OR ANY CONSOLIDATION OR MERGER OF THE COMPANY WITH ANOTHER CORPORATION,
OR THE SALE OF ALL OR SUBSTANTIALLY ALL OF ITS SHARES AND/OR ASSETS OR OTHER
TRANSACTION (INCLUDING, WITHOUT LIMITATION, A SALE OF SUBSTANTIALLY ALL OF ITS
ASSETS FOLLOWED BY A LIQUIDATION) SHALL BE EFFECTED IN SUCH A WAY THAT HOLDERS
OF COMMON STOCK SHALL BE ENTITLED TO RECEIVE SHARES, SECURITIES OR OTHER ASSETS
OR PROPERTY (A “CHANGE”), THEN, AS A CONDITION OF SUCH CHANGE, LAWFUL AND
ADEQUATE PROVISIONS SHALL BE MADE BY THE COMPANY WHEREBY THE HOLDER HEREOF SHALL
THEREAFTER HAVE THE RIGHT TO PURCHASE AND RECEIVE (IN LIEU OF THE COMMON STOCK
OF THE COMPANY IMMEDIATELY THERETOFORE PURCHASABLE AND RECEIVABLE UPON THE
EXERCISE OF THE RIGHTS REPRESENTED HEREBY) SUCH SHARES, SECURITIES OR OTHER
ASSETS OR PROPERTY AS MAY BE ISSUED OR PAYABLE WITH RESPECT TO OR IN EXCHANGE
FOR THE NUMBER OF OUTSTANDING COMMON STOCK WHICH SUCH HOLDER WOULD HAVE BEEN
ENTITLED TO RECEIVE HAD SUCH HOLDER EXERCISED THIS WARRANT IMMEDIATELY PRIOR TO
THE CONSUMMATION OF SUCH CHANGE.  THE COMPANY OR ITS SUCCESSOR SHALL PROMPTLY
ISSUE TO HOLDER A NEW WARRANT FOR SUCH NEW SECURITIES OR OTHER PROPERTY.  THE
NEW WARRANT SHALL PROVIDE FOR ADJUSTMENTS WHICH SHALL BE AS NEARLY EQUIVALENT AS
MAY BE PRACTICABLE TO GIVE EFFECT TO THE ADJUSTMENTS PROVIDED FOR IN THIS
SECTION 3 INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS TO THE WARRANT PRICE AND TO
THE NUMBER OF SECURITIES OR PROPERTY ISSUABLE UPON EXERCISE OF THE NEW WARRANT. 
THE PROVISIONS OF THIS SECTION 3.3 SHALL SIMILARLY APPLY TO SUCCESSIVE CHANGES.


4.     OWNERSHIP AND TRANSFER.


4.1  OWNERSHIP OF THIS WARRANT.  THE COMPANY MAY DEEM AND TREAT THE PERSON IN
WHOSE NAME THIS WARRANT IS REGISTERED AS THE HOLDER AND OWNER HEREOF
(NOTWITHSTANDING ANY NOTATIONS OF OWNERSHIP OR WRITING HEREON MADE BY ANYONE
OTHER THAN THE COMPANY) FOR ALL PURPOSES AND SHALL NOT BE AFFECTED BY ANY NOTICE
TO THE CONTRARY UNTIL PRESENTATION OF THIS WARRANT FOR REGISTRATION OF TRANSFER
AS PROVIDED IN THIS SECTION 4.

2

--------------------------------------------------------------------------------



4.2  TRANSFER AND REPLACEMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
WARRANT AND COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS, AND UPON PRIOR
WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE IN WHOLE OR IN
PART UPON THE BOOKS OF THE COMPANY BY THE HOLDER HEREOF IN PERSON OR BY DULY
AUTHORIZED ATTORNEY, AND A NEW WARRANT OR WARRANTS, OF THE SAME TENOR AS THIS
WARRANT BUT REGISTERED IN THE NAME OF THE TRANSFEREE OR TRANSFEREES (AND IN THE
NAME OF THE HOLDER, IF A PARTIAL TRANSFER IS EFFECTED) SHALL BE MADE AND
DELIVERED BY THE COMPANY UPON SURRENDER OF THIS WARRANT DULY ENDORSED, AT THE
OFFICE OF THE COMPANY IN ACCORDANCE WITH SECTION 6.1 HEREOF.  UPON RECEIPT BY
THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT OR
DESTRUCTION, AND, IN SUCH CASE, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY
TO IT, AND UPON SURRENDER OF THIS WARRANT IF MUTILATED, THE COMPANY WILL MAKE
AND DELIVER A NEW WARRANT OF LIKE TENOR, IN LIEU OF THIS WARRANT; PROVIDED THAT
IF THE HOLDER HEREOF IS AN INSTRUMENTALITY OF A STATE OR LOCAL GOVERNMENT OR AN
INSTITUTIONAL HOLDER OR A NOMINEE FOR SUCH AN INSTRUMENTALITY OR INSTITUTIONAL
HOLDER AN IRREVOCABLE AGREEMENT OF INDEMNITY BY SUCH HOLDER SHALL BE SUFFICIENT
FOR ALL PURPOSES OF THIS WARRANT, AND NO EVIDENCE OF LOSS OR THEFT OR
DESTRUCTION SHALL BE NECESSARY.  THIS WARRANT SHALL BE PROMPTLY CANCELLED BY THE
COMPANY UPON THE SURRENDER HEREOF IN CONNECTION WITH ANY TRANSFER OR
REPLACEMENT.  EXCEPT AS OTHERWISE PROVIDED ABOVE, IN THE CASE OF THE LOSS, THEFT
OR DESTRUCTION OF A WARRANT, THE COMPANY SHALL PAY ALL EXPENSES, TAXES AND OTHER
CHARGES PAYABLE IN CONNECTION WITH ANY TRANSFER OR REPLACEMENT OF THIS WARRANT,
OTHER THAN INCOME TAXES AND STOCK TRANSFER TAXES (IF ANY) PAYABLE IN CONNECTION
WITH A TRANSFER OF THIS WARRANT, WHICH SHALL BE PAYABLE BY THE HOLDER.  HOLDER
WILL NOT TRANSFER THIS WARRANT AND THE RIGHTS HEREUNDER EXCEPT IN COMPLIANCE
WITH FEDERAL AND STATE SECURITIES LAWS AND EXCEPT AFTER PROVIDING EVIDENCE OF
SUCH COMPLIANCE REASONABLY SATISFACTORY TO THE COMPANY.


5.     COMPLIANCE WITH SECURITIES LAWS.  BY ACCEPTANCE OF THIS WARRANT, THE
HOLDER HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT ANY SHARES OF STOCK
PURCHASED UPON EXERCISE OF THIS WARRANT OR ACQUIRED UPON CONVERSION THEREOF
SHALL BE ACQUIRED FOR INVESTMENT ONLY AND NOT WITH A VIEW TO, OR FOR SALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF; THAT THE HOLDER HAS HAD SUCH
OPPORTUNITY AS HOLDER HAS DEEMED ADEQUATE TO OBTAIN FROM REPRESENTATIVES OF THE
COMPANY SUCH INFORMATION AS IS NECESSARY TO PERMIT THE HOLDER TO EVALUATE THE
MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY; THAT THE HOLDER IS ABLE TO
BEAR THE ECONOMIC RISK OF HOLDING SUCH SHARES AS MAY BE ACQUIRED PURSUANT TO THE
EXERCISE OF THIS WARRANT FOR AN INDEFINITE PERIOD; THAT THE HOLDER UNDERSTANDS
THAT THE SHARES OF STOCK ACQUIRED PURSUANT TO THE EXERCISE OF THIS WARRANT OR
ACQUIRED UPON CONVERSION THEREOF WILL NOT BE REGISTERED UNDER THE ACT (UNLESS
OTHERWISE REQUIRED PURSUANT TO EXERCISE BY THE HOLDER OF THE REGISTRATION
RIGHTS, IF ANY, PREVIOUSLY GRANTED TO THE REGISTERED HOLDER) AND WILL BE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES ACT
OF 1933 AND THAT THE EXEMPTION FROM REGISTRATION UNDER RULE 144 WILL NOT BE
AVAILABLE FOR AT LEAST ONE YEAR FROM THE DATE OF EXERCISE OF THIS WARRANT, AND
EVEN THEN WILL NOT BE AVAILABLE UNLESS A PUBLIC MARKET THEN EXISTS FOR THE
STOCK, ADEQUATE INFORMATION CONCERNING THE COMPANY IS THEN AVAILABLE TO THE
PUBLIC, AND OTHER TERMS AND CONDITIONS OF RULE 144 ARE COMPLIED WITH; AND THAT
ALL STOCK CERTIFICATES REPRESENTING SHARES OF STOCK ISSUED TO THE HOLDER UPON
EXERCISE OF THIS WARRANT OR UPON CONVERSION OF SUCH SHARES MAY HAVE AFFIXED
THERETO A LEGEND SUBSTANTIALLY IN THE FORM SET FORTH IN SECTION 1.6 ABOVE.


6.     MISCELLANEOUS PROVISIONS.


6.1  NOTICES.  ANY NOTICE OR OTHER DOCUMENT REQUIRED OR PERMITTED TO BE GIVEN OR
DELIVERED TO THE HOLDER SHALL BE DELIVERED OR FORWARDED TO THE HOLDER AT C/O
MERCATOR ADVISORY GROUP, LLC, 555 SOUTH FLOWER STREET, SUITE 4500, LOS ANGELES,
CALIFORNIA 90071, ATTENTION:  DAVID F. FIRESTONE (FACSIMILE NO. 213/553 8285),
OR TO SUCH OTHER ADDRESS OR NUMBER AS SHALL HAVE BEEN FURNISHED TO THE COMPANY
IN WRITING BY THE HOLDER, WITH A COPY TO SHEPPARD MULLIN RICHTER & HAMPTON LLP,
333 SOUTH HOPE STREET, 48TH FLOOR, LOS ANGELES, CALIFORNIA 90071-1448 ATTENTION
DAVID C. ULICH (FACSIMILE NO. 213/620-1398).  ANY NOTICE OR OTHER DOCUMENT
REQUIRED OR PERMITTED TO BE GIVEN OR DELIVERED TO THE COMPANY SHALL BE DELIVERED
OR FORWARDED TO THE COMPANY AT 10052 MESA RIDGE COURT, SUITE 100, SAN DIEGO,
CALIFORNIA, 92121, ATTENTION:  JOHN LOW (FACSIMILE NO. 858/625-3010), WITH A
COPY TO GIBSON, DUNN & CRUTCHER LLP, 1881 PAGE MILL RD., PALO ALTO, CALIFORNIA,
94304 ATTENTION: RUSSELL C. HANSEN (FACSIMILE NO. 650/849-5083), OR TO SUCH
OTHER ADDRESS OR NUMBER AS SHALL HAVE BEEN FURNISHED TO HOLDER IN WRITING BY THE
COMPANY.


6.2  ALL NOTICES, REQUESTS AND APPROVALS REQUIRED BY THIS WARRANT SHALL BE IN
WRITING AND SHALL BE CONCLUSIVELY DEEMED TO BE GIVEN (I) WHEN HAND-DELIVERED TO
THE OTHER PARTY, (II) WHEN RECEIVED IF SENT BY FACSIMILE AT THE ADDRESS AND
NUMBER SET FORTH ABOVE; PROVIDED THAT NOTICES GIVEN BY FACSIMILE SHALL NOT BE
EFFECTIVE, UNLESS EITHER (A) A DUPLICATE COPY OF SUCH FACSIMILE NOTICE IS
PROMPTLY GIVEN BY DEPOSITING THE SAME IN THE MAIL, POSTAGE PREPAID AND ADDRESSED
TO THE PARTY AS SET FORTH BELOW OR (B) THE RECEIVING PARTY DELIVERS A WRITTEN
CONFIRMATION OF RECEIPT FOR SUCH NOTICE BY ANY OTHER METHOD PERMITTED UNDER THIS
PARAGRAPH; AND FURTHER PROVIDED THAT ANY NOTICE GIVEN BY FACSIMILE RECEIVED
AFTER 5:00 P.M. (RECIPIENT’S TIME) OR ON A NON-BUSINESS DAY SHALL BE DEEMED
RECEIVED ON THE NEXT BUSINESS DAY; (III) FIVE (5) BUSINESS DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, CERTIFIED, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
AND ADDRESSED TO THE PARTY AS SET FORTH BELOW; OR (IV) THE NEXT BUSINESS DAY
AFTER DEPOSIT WITH AN INTERNATIONAL OVERNIGHT DELIVERY SERVICE, POSTAGE PREPAID,
ADDRESSED TO THE PARTY AS SET FORTH BELOW WITH NEXT BUSINESS DAY DELIVERY
GUARANTEED; PROVIDED THAT THE SENDING PARTY RECEIVES CONFIRMATION OF DELIVERY
FROM THE DELIVERY SERVICE PROVIDER.


6.3  NO RIGHTS AS SHAREHOLDER; LIMITATION OF LIABILITY.  THIS WARRANT SHALL NOT
ENTITLE THE HOLDER TO ANY OF THE RIGHTS OF A SHAREHOLDER OF THE COMPANY EXCEPT
UPON EXERCISE IN ACCORDANCE WITH THE TERMS HEREOF.  NO PROVISION HEREOF, IN THE
ABSENCE OF AFFIRMATIVE ACTION BY THE HOLDER TO PURCHASE SHARES OF COMMON STOCK,
AND NO MERE ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF THE HOLDER, SHALL
GIVE RISE TO ANY LIABILITY OF THE HOLDER FOR THE WARRANT PRICE HEREUNDER OR AS A
SHAREHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE COMPANY OR
BY CREDITORS OF THE COMPANY.


6.4  GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA AS APPLIED TO AGREEMENTS
AMONG CALIFORNIA RESIDENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


6.5  BINDING EFFECT ON SUCCESSORS.  THIS WARRANT SHALL BE BINDING UPON ANY
CORPORATION SUCCEEDING THE COMPANY BY MERGER, CONSOLIDATION OR ACQUISITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS AND/OR SECURITIES.  ALL OF THE
OBLIGATIONS OF THE COMPANY RELATING TO THE SHARES ISSUABLE UPON THE EXERCISE OF
THIS WARRANT SHALL SURVIVE THE EXERCISE AND TERMINATION OF THIS WARRANT.  ALL OF
THE COVENANTS AND AGREEMENTS OF THE COMPANY SHALL INURE TO THE BENEFIT OF THE
SUCCESSORS AND ASSIGNS OF THE HOLDER.

3

--------------------------------------------------------------------------------



6.6  WAIVER, AMENDMENTS AND HEADINGS.  THIS WARRANT AND ANY PROVISION HEREOF MAY
BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY BOTH PARTIES (EITHER GENERALLY OR IN A  PARTICULAR INSTANCE AND EITHER
RETROACTIVELY OR PROSPECTIVELY).  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES
OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.


6.7  JURISDICTION.  EACH OF THE PARTIES IRREVOCABLY AGREES THAT ANY AND ALL
SUITS OR PROCEEDINGS BASED ON OR ARISING UNDER THIS AGREEMENT MAY BE BROUGHT
ONLY IN AND SHALL BE RESOLVED IN THE FEDERAL OR STATE COURTS LOCATED IN THE CITY
OF LOS ANGELES, CALIFORNIA AND CONSENTS TO THE JURISDICTION OF SUCH COURTS FOR
SUCH PURPOSE.  EACH OF THE PARTIES IRREVOCABLY WAIVES THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING IN ANY SUCH
COURT.  EACH OF THE PARTIES FURTHER AGREES THAT SERVICE OF PROCESS UPON SUCH
PARTY MAILED BY FIRST CLASS MAIL TO THE ADDRESS SET FORTH IN SECTION 5.1 SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH PARTY IN ANY
SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A HOLDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  EACH OF THE PARTIES AGREES
THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT
OR IN ANY OTHER LAWFUL MANNER.


6.8  ATTORNEYS’ FEES AND DISBURSEMENTS.  IF ANY ACTION AT LAW OR IN EQUITY IS
NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE PREVAILING
PARTY OR PARTIES SHALL BE ENTITLED TO RECEIVE FROM THE OTHER PARTY OR PARTIES
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO
WHICH THE PREVAILING PARTY OR PARTIES MAY BE ENTITLED.

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this 5th day of November, 2004.

 

COMPANY:

 

 

SPESCOM SOFTWARE INC.

 

 

 

 

 

By

/s/ John W. Low

 

Print Name:  John W. Low

 

Title:  Chief Financial officer

 

4

--------------------------------------------------------------------------------


SCHEDULE A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE WITHIN WARRANT

 

 

The undersigned hereby elects to purchase             shares of Common Stock
(the “Shares”) of Spescom Software, Inc. under the Warrant to Purchase Common
Stock dated October      , 2004, which the undersigned is entitled to purchase
pursuant to the terms of such Warrant.   The undersigned has delivered
$               , the aggregate Warrant Price for             Shares purchased
herewith, in full in cash or by certified or official bank check or wire
transfer.

 

Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified below
and in the denominations as is set forth below:

 

 

[Type Name of Holder as it should appear on the stock certificate]

 

 

[Requested Denominations — if no denomination is specified, a single certificate
will be issued]

 

The initial address of such Holder to be entered on the books of Company shall
be:

 

 

 

 

 

 

 

 

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Dated:

 

 

1

--------------------------------------------------------------------------------


FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

 

 

FOR VALUE RECEIVED                                                  hereby
sells, assigns and transfers unto
                                                  all rights of the undersigned
under and pursuant to the within Warrant, and the undersigned does hereby
irrevocably constitute and appoint
                                                  Attorney to transfer the said
Warrant on the books of                                                  , with
full power of substitution.

 

 

 

 

[Type Name of Holder]

 

 

 

 

By:

 

Title:

 

 

 

 

 

 

 

Dated:

 

 

 

 

NOTICE

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

1

--------------------------------------------------------------------------------


FORM OF ASSIGNMENT
(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

 

 

FOR VALUE RECEIVED                                                   hereby
sells, assigns and transfers unto
                                                  (i) the rights of the
undersigned to purchase                             shares of Common Stock under
and pursuant to the within Warrant, and (ii) on a non-exclusive basis, all other
rights of the undersigned under and pursuant to the within Warrant, it being
understood that the undersigned shall retain, severally (and not jointly) with
the transferee(s) named herein, all rights assigned on such non-exclusive
basis.  The undersigned does hereby irrevocably constitute and appoint
                                                  Attorney to transfer the said
Warrant on the books of Spescom Software, Inc.,  with full power of
substitution.

 

 

 

 

[Type Name of Holder]

 

 

 

 

By:

 

Title:

 

 

 

 

 

 

 

Dated:

 

 

 

 

NOTICE

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

1

--------------------------------------------------------------------------------